DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020, 10/27/2020, 10/27/2020, 1/21/2021, 2/26/2021, 5/25/2021, 6/3/2021 and 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 2009/0084596 in view of Yu et al. US 2017/0207197.
Re claim 1, Inoue teaches a package assembly (fig1), comprising: 
a frame (201, fig1, [77]) having a first surface (top surface of 201, fig1) opposite a second surface (bottom surface of 201, fig1), the frame further comprising: 

a via (203, fig1, [77]) comprising a via wall (side wall of 203, fig1) and extending from the first surface to the second surface; 
an insulating layer (206 and 204, fig1, [77]) disposed over the first surface and the second surface of the frame, wherein the semiconductor die disposed within the cavity is embedded in the insulating layer (fig1); and 
an electrical interconnection (208, fig1, [77]) disposed within the via, wherein the insulating layer is disposed between the via wall and the electrical interconnection (fig1).
Inoue does not explicitly show a plurality of semiconductor dies disposed in the cavity.
Yu teaches a plurality of semiconductor dies (114 and 104, fig1, [29]) disposed in the cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inoue and Yu to place a plurality of semiconductor dies disposed in the cavity to improve the integration density (Yu, [3]).
Re claim 2, Inoue modified above teaches the package assembly of claim 1, wherein the frame (Inoue, 201 as glass or silica, fig1, [91]) comprises a first material that comprises silicon (silicon oxide comprising silicon and oxygen, e.g. SiO2).
Re claim 3, Inoue modified above teaches the package assembly of claim 1, wherein the cavity extends from the first surface to the second surface (Inoue, 202, fig1, [77]).
Re claim 4, Inoue modified above teaches the package assembly of claim 1, wherein the insulating layer extends from the first surface to the second surface through the via and the cavity (Inoue, 206 and 204, fig1, [77]).
Re claim 5, Inoue modified above teaches the package assembly of claim 1, wherein the insulating layer comprises an epoxy resin material (Inoue, 206 and 204, fig1, [81, 83]).
Re claim 8, Inoue modified above teaches the package assembly of claim 1, wherein the plurality of semiconductor dies comprises a first semiconductor die (Yu, 104a, fig1, [29]) and a second semiconductor die (Yu, 104b, fig1, [29]) disposed side- by-side within the cavity, wherein active surfaces of the first die and the second die face the same side of the package assembly (Yu, fig1).
Re claim 9, Inoue modified above teaches the package assembly of claim 8, wherein the first semiconductor die is a first type of semiconductor device (Yu, 104a as memory, fig1, [32]) and the second semiconductor die is a second type of semiconductor device (Yu, 104b as logic, fig1, [32]).
Re claim 10, Inoue modified above teaches the package assembly of claim 1, wherein the plurality of semiconductor dies comprises a first semiconductor die (Yu, 104a with active side facing 102a, fig9a, [56]) and a second semiconductor die (Yu, 114 with active side facing 102b, fig9a, [56]) stacked backside-to-backside within the cavity, wherein active surfaces of the first die and the second die face opposing sides of the package assembly.
Re claim 11, Inoue modified above teaches the package assembly of claim 10, wherein the first semiconductor die is a first type of semiconductor device (Yu, 104a as memory, fig9a, [32]) and the second semiconductor die is a second type of semiconductor device (Yu, 114 as power manage, fig9a, [32, 33]).
Re claim 12, Inoue modified above teaches the package assembly of claim 10, wherein the first semiconductor die (Yu, 104a as memory, fig9a, [32]) and the second semiconductor die (Yu, 114 as power manage or passive device, fig9a, [32, 33]) have different dimensions.
Re claim 13, Inoue modified above teaches the package assembly of claim 10, further comprising a third semiconductor die (Yu, 104b, fig9a, [32]) disposed within the cavity and having an orientation similar to that of the first semiconductor die or the second semiconductor die.
Re claim 15, Inoue teaches a package assembly (fig1), comprising: 

an oxide layer (206b and 204b with oxide filler, fig1, [81, 83]) disposed over the first surface and the second surface; 
at least one cavity (202, fig1, [77]) comprising one or more cavity walls (side walls of 202, fig1) extending from the first surface to the second surface, the at least one cavity further comprising a semiconductor die (205, fig1, [80]) disposed therein; 
a via (203, fig1, [77]) comprising a via wall (side wall of 203, fig1) extending from the first surface to the second surface; and 
an insulating layer (206a and 204a, fig1, [81, 83]) formed on the oxide layer, the insulating layer comprising an epoxy resin material having particles disposed therein ([81, 83]); and 
a metal interconnection (208, fig1, [97]) disposed within the via, wherein the insulating layer is disposed between the via surface and the electrical interconnection.
Inoue does not explicitly show a plurality of semiconductor dies disposed in the cavity.
Yu teaches a plurality of semiconductor dies (114 and 104, fig1, [29]) disposed in the cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inoue and Yu to place a plurality of semiconductor dies disposed in the cavity to improve the integration density (Yu, [3]).
Re claim 16, Inoue modified above teaches the package assembly of claim 15, wherein the oxide layer is further disposed over each of the one or more cavity walls and the via wall (Inoue, 206b and 204b, fig1, [81, 83]).
Re claim 17, Inoue modified above teaches the package assembly of claim 15, wherein the plurality of semiconductor dies comprises a first semiconductor die (Yu, 104a, fig1, [29]) and a second 
Re claim 18, Inoue modified above teaches the package assembly of claim 15, wherein the plurality of semiconductor dies comprises a first semiconductor die (Yu, 104a with active side facing 102a, fig9a, [56]) and a second semiconductor die (Yu, 114 with active side facing 102b, fig9a, [56]) stacked backside-to-backside within the cavity wherein active surfaces of the first die and the second die face opposing sides of the package assembly.
Re claim 19, Inoue modified above teaches the package assembly of claim 18, wherein the first semiconductor die (Yu, 104a as memory, fig9a, [32]) and the second semiconductor die (Yu, 114 as power manage or passive device, fig9a, [32, 33]) have different dimensions.
Re claim 20, Inoue teaches a package assembly (fig1), comprising: 
a frame (as glass or silica, fig1, [91]) comprising silicon (silicon oxide comprising silicon and oxygen, e.g. SiO2) and having a first surface (top surface of 201, fig1) opposite a second surface (bottom surface of 201, fig1), the frame further comprising: 
an oxide layer (206b and 204b with oxide filler, fig1, [81, 83]) disposed over the first surface and the second surface; 
at least one cavity (202, fig1, [77]) comprising one or more cavity walls (side walls of 202, fig1) extending from the first surface to the second surface, the at least one cavity further comprising a semiconductor die (205, fig1, [80]) disposed therein; 
a via (203, fig1, [77]) comprising a via wall (side wall of 203, fig1) extending from the first surface to the second surface; and 
a first insulating layer (206a and 204a, fig1, [81, 83]) formed on the oxide layer, the first insulating layer comprising an epoxy resin material having particles disposed therein ([81, 83]); 

a redistribution layer (209 and 210, fig1, [80, 82]) formed over the first insulating layer, the redistribution layer comprising a second insulating layer and a second metal interconnection disposed through the second insulating layer (fig1).
Inoue does not explicitly show a plurality of semiconductor dies disposed in the cavity and the plurality of semiconductor dies disposed in a stacked arrangement within the at least one cavity.
Yu teaches a plurality of semiconductor dies (114 and 104, fig1, [29]) disposed in a stacked arrangement within the at least one cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inoue and Yu to place a plurality of semiconductor dies disposed in the cavity to improve the integration density (Yu, [3]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 2009/0084596 in view of Yu et al. US 2017/0207197 and Lin et al. US 2018/0204802.

Re claim 6, Inoue does not explicitly show the package assembly of claim 5, wherein the epoxy resin material further comprises ceramic particles ranging in size between about 40 nm and about 1.5 µm.
Lin teaches epoxy resin material with ceramic particles ranging in size between about 40 nm and about 1.5 µm ([63]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inoue and Lin to adjust the ceramic particles size to 
Re claim 7, Inoue modified above teaches the package assembly of claim 6, wherein the ceramic particles comprise one or more of aluminum nitride (AIN) (Lin, [63]), aluminum oxide (A12O3) (Inoue, [83]), silicon carbide (SiC) (Lin, [63]), silicon nitride (Si3N4), Sr2Ce2Ti5O16 ceramics, zirconium silicate (ZrSiO4), wollastonite (CaSiO3), beryllium oxide (BeO), cerium dioxide (Ce02), boron nitride (BN), calcium copper titanium oxide (CaCu3Ti4012), magnesium oxide (MgO) (Inoue, [83]), titanium dioxide (TiO2) (Inoue, [83]), and zinc oxide (ZnO).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 2009/0084596 in view of Yu et al. US 2017/0207197 and Park et al. US 2018/0033779.

Re claim 14, Inoue does not explicitly show the package assembly of claim 1, wherein the plurality of semiconductor dies comprises a high bandwidth memory flip chip stack or DRAM memory stack.
Park teaches stacking DRAM memory stack (20, fig1, [50]) used to achieve light weight and compact size with high speed (Park, [3]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inoue and Park to use a DRAM as the memory stack to achieve light weight and compact size with high speed (Park, [3]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812